Citation Nr: 0426087	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-25 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from March 12, 2001, for service-connected dorsolumbar 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty for training from July 1998 
to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO granted service connection 
for dorsolumbar strain and assigned an initial evaluation of 
10 percent, effective March 12, 2001.

Because this appeal comes from an initial rating assigned in 
conjunction with the grant of service connection for 
dorsolumbar strain, the Board must analyze whether different 
percentage ratings are warranted since the award of service 
connection-March 12, 2001 (so-called "staged ratings").  
Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

The appellant asserts that his service-connected dorsolumbar 
strain warrants a disability rating in excess of the 
currently assigned 10 percent.  His service-connected 
dorsolumbar strain is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  There have been 
significant changes in the regulations pertaining to back 
disorders during the pendency of this appeal.  In this 
regard, effective September 26, 2003, the entire section of 
the rating schedule that addresses disabilities of the spine 
was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In an April 2004 supplemental statement of the case, the RO 
addressed these changes and informed the veteran of the new 
rating criteria.

Additional development of the medical evidence is 
nevertheless required as a result of the changes in the 
rating criteria.  The Board finds that giving the veteran an 
opportunity to appear for a VA orthopedic examination would 
be appropriate because the current severity of his service-
connected dorsolumbar strain is unclear.  The Board notes 
that although the veteran's thoracic and lumbar spine were 
examined during a March 2004 outpatient visit to the VA 
Medical Center in Columbus, Ohio, the record does not contain 
a current examination that takes into account the new rating 
criteria for evaluating diseases and injuries of the spine.  
In this regard, the March 2004 VA examination did not include 
whether the service-connected symptomatology includes 
unfavorable ankylosis or whether the veteran's age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, affect his normal range of 
motion of the thoracolumbar spine.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected dorsolumbar strain 
since March 2004.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folder.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the dorsolumbar strain.  The 
claims folder, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2003), and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  

The examiner should determine the current 
severity of the veteran's service-
connected dorsolumbar strain.  All 
indicated studies should be conducted.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria. (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.) See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should 
specifically note whether, because of 
age, body habitus, neurologic disease, or 
other factors not the result of the 
dorsolumbar strain, the range of motion 
demonstrated by the veteran should be 
considered normal.  If so, an explanation 
should be provided.  The rationale for 
all opinions should be explained in 
detail.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  The veteran should be 
specifically told to submit all pertinent 
evidence in his possession.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

